Judgments of conviction unanimously affirmed. The prosecutor in a bitterly contested and extended trial improperly cross-examined ore of the defendants with respect to his silence when in custody, and the court erroneously excluded the testimony of the witness Katza. On the whole record, however, with the vast amount of inculpatory *600evidence, no proper purpose would be served in giving cognizance to these relatively insubstantial incidents during the trial. (Code Crim. Pro., § 642.) Concur — Breitel, J. P., M. M. Frank, Valente, McNally and Bergan, JJ.